Citation Nr: 0511534	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  00-24 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office
in Fort Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than January 9, 
1985, for the award of a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Fort 
Harrison, Department of Veterans Affairs (VA) Medical & 
Regional Office (RO).  The RO denied entitlement to an 
effective date earlier than April 28, 1988, for the award of 
a total rating for compensation based upon individual 
unemployability due to service-connected disabilities. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In April 2001, the Board denied an effective date earlier 
than April 28, 1988, for the award of a total rating for 
compensation based upon individual unemployability due to 
service-connected disabilities.  The veteran appealed the 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2003, the veteran and the 
Secretary of VA (parties) filed a joint motion to vacate the 
Board decision and remand the claim for an earlier effective 
date, asserting that the Board had not "adequately 
consider[ed] all applicable provisions of law and d[id] not 
present sufficient reasons or bases to support its conclusion 
that VA provided adequate notice" pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (Nov. 9, 2000).  The Court granted the 
motion that same month.

Also in March 2003, the RO granted an effective date of 
January 8, 1985, for the award of a total rating for 
compensation based upon individual unemployability due to 
service-connected disabilities.  The veteran asserts that he 
warrants an effective date earlier than that, and thus the 
appeal continues.

When the case came back to the Board in October 2003, it 
remanded the claim for issuance of a VCAA letter in 
compliance with the March 2003 Court order.  Specifically, 
the Board stated that the AMC should "provide the veteran 
written notification specific to his application for an 
earlier effective date for the award of [a total rating for 
compensation based upon individual unemployability due to 
service-connected disabilities]."  

In February 2004, the AMC issued a VCAA letter to the 
veteran, wherein it stated that it would be developing 
evidence in connection with his appeal for: "Entitlement to 
an effective date earlier than January 9, 1985, for the award 
of a total rating based upon individual unemployability due 
to service-connected disability."  However, under the 
heading "What the Evidence Must Show," the AMC provided the 
veteran with the evidence necessary to substantiate a claim 
for service connection-not a claim for an earlier effective 
date for the award of a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2004).  Thus, the VCAA is both 
inadequate and not in compliance with the October 2003 Board 
remand, as it failed to "provide the veteran written 
notification specific to his application for an earlier 
effective date for the award of [a total rating for 
compensation based upon individual unemployability due to 
service-connected disabilities]."  

The Board is obligated by law to ensure that the agency of 
original jurisdiction complies with its directives, as well 
as those of the Court.  The Court has stated that compliance 
by the Board and the agency of original jurisdiction with 
remand directives is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).  The Board finds that its October 2003 
remand was not complied with as to the request for providing 
the veteran the proper notice for VCAA in connection with the 
claim for entitlement to earlier effective date for the award 
of a total rating for compensation based upon individual 
unemployability due to service-connected disabilities.  See 
id.  Accordingly, another remand is necessary.  

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Provide the veteran with the notice 
requirements of the VCAA, to include 
notifying him and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim for entitlement to 
an effective date earlier than January 9, 
1985, for the award of a total rating for 
compensation based upon individual 
unemployability due to service-connected 
disabilities.  In this notice, please 
inform the veteran of which information 
and evidence he is to provide to VA and 
which information and evidence VA would 
attempt to obtain on his behalf.  
Additionally, the veteran should be 
informed to provide any evidence in his 
possession that pertains to the claim.

2.  If additional evidence is received, 
the AMC should readjudicate the veteran's 
claim for entitlement to an effective 
date earlier than January 9, 1985, for 
the award of a total rating for 
compensation based upon individual 
unemployability due to service-connected 
disabilities.  

3  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall, 11 Vet. App. at 271.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded, including any 
evidence in his possession that pertains to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


